Exhibit 10.5

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Agreement”), dated September
[ ], 2020 and effective as July 1, 2020 (the “Effective Date”), amends that
certain Employment Agreement dated July 1, 2020 (the “Employment Agreement”),
entered into by and between 180 Life Sciences Corp. (the “Company”) and James N.
Woody (“Executive”). Certain capitalized terms used below but not otherwise
defined shall have the meanings given to such terms in the Employment Agreement.

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement on
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the parties hereto agree as follows:

 

1. Amendments to Employment Agreement.

 

(a) Effective as of the Effective Date, the definition of “Start Date” as set
forth in the first sentence of “Section 1 Start Date; Employment Term” of the
Employment Agreement, shall be amended and restated to provide for the “Start
Date” to be July 1, 2020.

 

(b) Effective as of the Effective Date, Section 3(a) of the Employment
Agreement, shall be amended and restated to read as follows:

 

“(a) Base Salary: Executive’s annual base salary will initially be $250,000 per
year (the “Initial Salary”), pro-rata for partial years, and will increase to
$360,000 per year, effective September 1, 2020 (the “Increase”), pro-rata for
partial years, payable in accordance with the Company’s normal payroll
procedures, less all applicable withholdings and deductions. The amount of the
Increase (i.e., the incremental increase over the Initial Salary) shall be
accrued until the closing of the Business Combination Agreement, at which time
such Increase, and such accrued portions thereof, will be paid. With the
completion of the next qualified financing, of over $20M, the terms will be
renegotiated.”

 

2. Effect of Agreement; Employment Agreement to Continue in Full Force and
Effect. Upon the effectiveness of this Agreement, each reference in the
Employment Agreement to “Employment Agreement”, “Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to such
Employment Agreement as modified or amended hereby. Except as specifically
modified or amended herein, the Employment Agreement and the terms and
conditions thereof shall remain in full force and effect.

 



First Amendment to Employment Agreement

Page 1 of 2

 

 

3. Entire Agreement. This Agreement sets forth all of the promises, agreements,
conditions, understandings, warranties and representations among the parties
with respect to the transactions contemplated hereby and thereby, and supersedes
all prior agreements, arrangements and understandings between the parties,
whether written, oral or otherwise. This Agreement shall be read in connection
with the Employment Agreement (as amended hereby).

 

4. Counterparts and Signatures. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to electronic mail shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.

 

Company:   Executive:       180 Life Sciences Corp.   James N. Woody       By:
/s/ Ozan Pamir   /s/ James N. Woody Printed Name:  Ozan Pamir   Its: CFO &
Director    

 

 

First Amendment to Employment Agreement

Page 2 of 2

 

